August 26, 2005


Mr. David W. Holman
Godwin Gruber, LLP
5 Houston Center
1401 McKinney Street, Suite 2700
Houston, TX 77010
Mr. Keith T. Gilbert
Gilbert & Maxwell
P.O. Box 1984
Houston, TX 77251

RE:   Case Number:  04-0055
      Court of Appeals Number:  01-00-00785-CV
      Trial Court Number:  689760-101

Style:      PROGRESSIVE COUNTY MUTUAL INSURANCE COMPANY
      v.
      BARRY BOYD

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Margie        |
|   |Thompson          |
|   |Ms. Beverly       |
|   |Kaufman           |